            Case 1:19-cv-03097-APM Document 33 Filed 10/23/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JOHN DOE,                                       )
                                                )
                                 Plaintiff,     )       Civil Action No. 1:19-cv-03097-APM
v.                                              )
                                                )
AMERICAN UNIVERSITY,                            )      Joint Motion to
                                 Defendant.     )      Hold Case in Abeyance
                                                )

                             Joint Motion to Hold Case in Abeyance

       Plaintiff John Doe (“Doe”) and Defendant American University (“AU”) respectfully

move the Court to hold this case in abeyance. The reasons for this joint motion are as follows.

       1.       On September 18, 2020, this Court issued a Memorandum Opinion and Order

granting in part and denying in part AU’s Motion to Dismiss, and denying Plaintiff’s Motion for

Partial Summary Judgment. ECF Doc. 30. The Court also ordered AU to answer the Complaint

within the time allotted under Fed. R. Civ. P. 12(a)(4)(A). Id. at 42.

       2.       On September 25, 2020, this Court entered an order granting AU’s consent

motion to extend the Answer deadline to October 16, 2020. On October 15, 2020, this Court

granted AU’s consent motion to extend the Answer deadline to October 23, 2020.

       3.       Since then, the parties have been discussing the potential for resolution of this

case without further litigation. They agree that, given those ongoing discussions, it is appropriate

to place the case in abeyance to conserve the parties’ and the court’s resources.

       4.       The parties further agree that, should either party seek to lift the abeyance, that

party will so move the Court, and the parties agree that they will not contest any such motion.

       For these reasons, the parties respectfully request that the Court place the case in

abeyance, to be lifted in the event either party files a motion to that end.
        Case 1:19-cv-03097-APM Document 33 Filed 10/23/20 Page 2 of 4




Dated: October 23, 2020                   Respectfully submitted,

                                          /s/ Amanda Shafer Berman
                                          Laurel Pyke Malson (#317776)
                                          Amanda Shafer Berman (#497860)

                                          CROWELL & MORING LLP
                                          1001 Pennsylvania Ave., N.W.
                                          Washington, D.C. 20004
                                          Tel: (202) 624-2576
                                          LMalson@crowell.com
                                          ABerman@crowell.com


                                          Counsel for Defendant

                                          /s/ William E Zapf
                                          Matthew G. Kaiser (D.C. Bar No. 486272)
                                          Scott Bernstein (D.C. Bar No. 1013922)
                                          William E. Zapf (D.C. Bar No. 987213)

                                          KAISERDILLON PLLC
                                          1099 14th Street NW, 8th Floor West
                                          Washington, DC 20005
                                          (202) 640-2850
                                          mkaiser@kaiserdillon.com
                                          sbernstein@kaiserdillon.com
                                          wzapf@kaiserdillon.com


                                          Counsel for Plaintiff John Doe




                                      2
        Case 1:19-cv-03097-APM Document 33 Filed 10/23/20 Page 3 of 4




                              CERTIFICATE OF SERVICE

      I hereby certify that the foregoing was served today, October 23, 2020, on all counsel of

record through the Court’s CM-ECF system.




                                                  /s/ Amanda Shafer Berman
                                                  Amanda Shafer Berman




                                              3
         Case 1:19-cv-03097-APM Document 33 Filed 10/23/20 Page 4 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JOHN DOE,                                        )
                                                 )
                               Plaintiff,        )        Civil Action No. 1:19-cv-03097-APM
v.                                               )
                                                 )
AMERICAN UNIVERSITY,                             )       [PROPOSED] ORDER
                               Defendant.        )
                                                 )

     [PROPOSED] ORDER ON JOINT MOTION TO HOLD CASE IN ABEYANCE

       This matter came before the Court on the parties’ Joint Motion to Hold the Case in

Abeyance. The Court, having reviewed the file, noting no opposition from opposing counsel,

and being otherwise fully advised, it is hereby ORDERED that the Joint Motion is GRANTED.

All deadlines in this case are hereby suspended pending a further order from this Court lifting the

abeyance upon motion of either of the parties.

       ORDERED in Washington, District of Columbia, this _____ day of _______ 2020.



                                                         __________________________
                                                         The Honorable Amit P. Mehta
                                                         United States District Judge




                                                     4
